DETAILED ACTION
	The following is a response to the amendment filed 1/28/2021 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 12/31/20 has been considered.
Response to Amendment
	Claims 4, 5, 7-13, 15-17 and 19-25 are pending in the application. Claims 1-3, 6, 14 and 18 are cancelled.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 11 accordingly to correct lack of antecedent basis of claim 13.
	-The 103 rejection of claims 4-6 and 8-10 has been withdrawn due to applicant amending claim 4 with limitations not disclosed by the prior art of record used in the rejection.
	Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s argument with respect to claim 16 and the Richard art as disclosed in the rejection not relating to a system shutdown is acknowledged.  Although the procedures in the Richard art is based on an upshift as argued by applicant, Richard does show that it is well known in the art to provide follow up procedures after an engine fuel cut is determined based on the upshift command.  Those procedures in Richard (column 13, lines 15-32) will not be performed if the engine fuel cut doesn’t happen, therefore Richard does show that it is well known in the art to shift the main box to neutral (claim 3 and abstract), engaging a pneumatically (Richards describes using 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Richards. Miller discloses a method for powering down a transmission, comprising: determining that a system shutdown event is occurring ([0030]-[0033]), and performing, in response to the system shutdown event: enforcing a range neutral position ([0033], lines 5-8) and engaging a clutch (which is previously engaged when .
Richards discloses a method for operating a transmission, comprising: after fuel cut to an engine (claim 3), enforcing a main box neutral position (claim 3 and abstract lines 9-13); and engaging a pneumatically (Richards describes using pneumatic operation in column 6, lines 34-38 and lines 49-52) activated clutch (after enforcing main neutral, claim 3), further comprising, in order: confirming that at least one of the main box or the range has achieved the neutral position (confirmation would be obvious in order for reengagement of clutch); and positioning a splitter in a selected gear engaged position (engaging commanded gear in auxiliary section which is considered equivalent to splitter as recited, column 13, lines 15-32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the main box in Miller forced to neutral and position the splitter in a selected gear engaged position in view of Richards to prevent engine output to transmission which reduces fuel output and increase fuel efficiency to ensure low cost operation of the transmission.





Allowable Subject Matter
Claims 4, 5, 7-13, 15, 17, 20 and 21-25 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 2, 2021